department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date date uil x a dear ------------------ supplemental ruling to the rulings issued to x in a letter dated a prior ruling letter these rulings determined that the prepaid tuition plan the program described in the prior ruling letter constituted a qualified_tuition_program within the meaning of sec_529 of the internal_revenue_code except where noted the terms used in this letter have the same meaning as in the prior ruling letter the prior letter_ruling describes the prepaid tuition plan agreement referred to herein as the program agreement as being between x as administrator and the participating institutions which establish the program the prior ruling letter states that the program documents provide for the establishment of a_trust called the program trust to hold for the exclusive benefit of designated beneficiaries the funds received by the program these terms program agreement and program trust will be used in the following paragraphs of this letter in the same way they are used in the prior ruling letter refund formula described in our prior ruling letter presently x’s program provides for the calculation of refund value as the amount of the certificate purchase_price increased or decreased over the term the certificate was outstanding by the net investment return realized upon investments held in the program trust subject however to the overall collar limitations of an annual positive investment return and an annual negative investment return these terms are contained in the definition of refund value in the program agreement and enrollment agreement as follows this is in response to x’s letter dated date as supplemented requesting a in x’s request for a supplemental ruling x has advised us that it proposes to amend the refund value means with respect to a tuition certificate an amount determined by starting with the applicable certificate purchase_price and annually compounding its value for all program years the tuition certificate was outstanding but prorated for any period of less than a full program year by the actual investment return percentage for all program years the tuition certificate was outstanding provided that in no event shall such amount be greater than an amount determined by annually compounding the certificate purchase_price for all program years the tuition certificate was outstanding but pro rated for any period of less than a full program year by an assumed annual positive two percent investment return percentage or less than an amount determined by annually compounding the certificate purchase_price for all program years the tuition certificate was outstanding but pro rated for any period of less than a full program year by an assumed annual negative two percent investment return percentage x proposes to revise the definition of the refund value as originally described above x’s proposed revision to the definition in the plan agreement and enrollment agreement is as follows refund value means with respect to a tuition certificate an amount determined by starting with the applicable certificate purchase_price and annually compounding its value for all program years the tuition certificate was outstanding but pro rated for any period less than a full program year by the actual investment return percentage for all program years the tuition certificate was outstanding provided that in no event shall such amount be i greater than an amount determined by annually compounding the certificate purchase_price for all program years the tuition certificate was outstanding but pro rated for any period of less than a full program year by an assumed annual positive rate of return equal in absolute value to the treasury note investment return percentage or ii less than an amount determined by annually compounding the certificate purchase_price for all program years the tuition certificate was outstanding but pro rated for any period of less than a full program year by an assumed annual negative rate of return equal in absolute value to the treasury note investment return percentage in the event the refund value calculated using the actual investment return percentage is greater than the amount determined pursuant to subsection i above the refund value shall be deemed to be the amount calculated under subsection i above in the event the refund value calculated using the actual investment return percentage is less than the amount determined pursuant to subsection ii above the refund value shall be deemed to be the amount calculated under subsection ii above x proposes to expand the definitions to the program agreement and enrollment agreement described in the prior ruling letter that would now include a definition for treasury note investment return percentage as follows sec_529 of the code provides for the exemption from federal_income_tax of qualified tuition_programs means a program established and maintained by a state or agency_or_instrumentality thereof or by one or more eligible educational institutions - - sec_529 of the code provides in part that the term qualified_tuition_program a under which a person- treasury note investment return percentage means the mean between the high and low yield of the five-year treasury note using the constant maturity treasury rates as reported on the federal reserve statistical release h during each calendar_year or portion thereof utilized in determining the refund value of a tuition certificate finally for purposes of this ruling x has made the following representation the program is being operated in the same manner described in the prior ruling letter and except for the proposed amendments described above there have been no changes in the purposes or operations of x or the program from those described in the prior ruling letter i may purchase tuition credits or certificates on behalf of a designated_beneficiary which entitle the beneficiary to the waiver of payment qualified_higher_education_expenses of the beneficiary and b which meets the other requirements of this subsection it is determined that the proposed revision of the refund value in the present program agreement and enrollment agreement as set forth above will have no adverse effect on the rulings contained in the prior ruling letter and such rulings will continue in full force and effect specifically we rule as follows the program established by x continues to meet the requirements for exemption from federal_income_tax under sec_529 of the code this ruling is based on the facts and representations submitted the ruling is not valid to the extent that the program is not operated in the manner set forth above or there are changes in the purposes or operations of x or the program from that set forth above code provides that it may not be used or cited as precedent validity of this ruling may be affected by the issuance of final regulations as well as any transitional rules contained therein this ruling is directed only to the organization that requested it sec_6110 of the there are no final regulations for sec_529 of the code please be advised that the income and state_income_tax purposes in accordance with the reporting rules applicable to qualified tuition_programs under sec_529 of the code x must report the payment and distribution of all benefits under the program for federal because this letter could help resolve any future questions about the program’s exempt if you have any questions about this ruling please contact the person whose name and status please keep a copy of this ruling in the organization’s permanent records telephone number are shown in the heading of this letter letter to x’s authorized representative sincerely robert c harper jr manager exempt_organizations technical group pursuant to a power_of_attorney on file with this office we are sending a copy of this ruling
